Title: To John Adams from Samuel B. Malcom, 14 July 1803
From: Malcom, Samuel B.
To: Adams, John



dr Sir
Albany. July. 14. 1803—

Although a considerable period has elapsed since I have had the honor to address you, I have notwithstanding continued to entertain an uniform recollection of your former civilities, and an anxious Solicitude for your health and happiness.
Flattering myself that the friendly concern which you were pleased hitherto to manifest towards me, has undergone no abatement. a sense of duty mingled with much gratification has induced me to acquaint you that I have lately attached my affections and hand to the youngest daughter of Genl Schuyler of this City—In this new and anxious Situation I consider myself as embarked in a responsible career; it will be my endeavor to mark its course by the observance of Virtue and Such practices as I trust will ensure a reasonable expectation of felicity—
Having been prevailed upon to leave my native place and unwilling to abandon my profession I have opened an office in this city where I am promised a proportion of patronage; I am not desirous of more than will enable me to retain my acquaintance with the Practice, and to be at liberty to prosecute my Studies undisturbed—
From this quarter I cannot entertain you with news of a public nature—I continue to regard the politics of my Country with anxiety, and permit me to assure you that my impressions in relation to certain men and certain Principles will remain unchanged notwithstanding the influence that may be supposed to exist from the circumstance of my new relations—
Be pleased to present my best regards to your Lady and Miss Smith, and accept the assurance of my wishes for your health & comfort
Respectfully your Ob. Hble Sert
Sam. B. Malcom: